Name: Commission Regulation (EEC) No 1050/92 of 28 April 1992 amending Regulation (EEC) No 935/92 opening a standing invitation to tender for the supply to Albania of 35 000 tonnes of bread-making common wheat in the Rouen region by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 111 /929. 4. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1050/92 of 28 April 1992 amending Regulation (EEC) No 935/92 opening a standing invitation to tender for the supply to Albania of 35 000 tonnes of bread-making common wheat in die Rouen region by the French intervention agency 35 000 tonnes of bread-making common wheat held by the French intervention agency in the Rouen region ; whereas logistical difficulties in France call for the lots put up for tender to be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3860/91 of 23 December 1991 on an emergency measure for the free supply of certain agricultural products to Albania ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 674/92 (3), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 694/92 (4) provides that contracts for the supply of cereals under Regulation (EEC) No 3860/91 are to be allocated by invi ­ tation to tender ; Whereas Commission Regulation (EEC) No 1 570/77 (^ as last amended by Regulation (EEC) No 606/92 (6), lays down in particular quality criteria for bread-making common wheat bought in ; Whereas Commission Regulation (EEC) No 935/92 Q opens a standing invitation to tender for the supply of HAS ADOPTED THIS REGULATION : Article 1 'Rouen' in the title and Article 1 of Regulation (EEC) No 935/92 and in Annex I thereto and 'Caen-Blainville' in Article 2 thereof are hereby replaced by 'Ghent'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 April 1992. For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 362, 31 . 12. 1991 , p. 85. (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 73, 19. 3 . 1992, p. 7. 0 OJ No L 74, 20. 3 . 1992, p. 39. 0 OJ No L 174, 14. 7. 1977, p. 18 . (6) OJ No L 65, 11 . 3 . 1992, p. 25. O OJ No L 101 , 15. 4. 1992, p. 14.